Bushnell, J.
Plaintiff Thomas J. Kneeshaw wa.s injured when a tractor and trailer truck driven by him collided with a streetcar of defendant city of Detroit, operated by defendant Walter Manning.
Kneeshaw was proceeding southerly in the middle lane of traffic on Woodward avenue. The visibility was clear and the pavement dry. The streetcar had stopped to discharge passengers at the west side of Woodward on Baltimore. Manning’s view was unobstructed and he observed the truck and other through traffic on Woodward. When Kneeshaw was not over 100 feet north of Baltimore, Manning sound*261ed Ms gong and proceeded to cross Woodward. When he discovered that a collision with oncoming traffic was impending, he stopped Ms streetcar in the lane in which Kneeshaw was traveling.
Kneeshaw had waited for a red light at Grand Boulevard 2 blocks north of Baltimore. He first observed the streetcar when it was about 50 feet west of Woodward. Kneeshaw claims that when the streetcar started across Woodward, he was only 15 to 25 feet north of Baltimore, and moving at a speed of 20 miles per hour. He applied Ms brakes, but could not avoid a collision. Only minor damage was done to the streetcar, and no passengers were injured. The cab of the truck was demolished and Kneeshaw was pinned over the steering wheel. He suffered permanent crippling injuries to his leg and knee and can no longer work as a truck driver.
The jury rendered a verdict of $22,500, and on motion for a new trial a remittitur was ordered reducing the judgment to $15,000. No questions as to this are raised on appeal.
Defendants argue that Manning was not negligent, that Kneeshaw was guilty of contributory negligence as a matter of law, and that the verdict was against the great weight of the evidence.
An examination of the testimony requires the conclusion that Kneeshaw was not guilty of contributory negligence as a matter of law. Arnold v. Krug, 279 Mich 702; Booth v. City of Detroit, 292 Mich 102; and Bandfield v. Eddy, 325 Mich 389.
Disinterested witnesses confirmed the testimony of Kneeshaw as to his speed, timely application of brakes, and the movement of the streetcar into the stream of Woodward avenue traffic. This testimony and other of like nature, both as to negligence and contributory negligence, created issues of fact for the jury. Wilson v. City of Detroit, 299 Mich 473, and Pampu v. City of Detroit, 315 Mich 618.
*262The verdict is not against the great weight of the evidence.
The judgment is affirmed, with costs to appellee.
Boyles, C. J., and Reid, North, Dethmers, Btttzel, Carr, and Sharpe, JJ., concurred.